Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graboski 8,615,954 in view of Mizukami JP2003035016 in view of Meyers 7,383,670. Graboski discloses an apparatus for mounting a piece of equipment above a roof, the apparatus comprising: a pedestal having a top wall surface (22), a bottom wall surface (24), and sidewall surfaces (25) extending an entire distance between the top and bottom wall surfaces, the sidewall surfaces including at least one angled portion (the   
                 
    PNG
    media_image1.png
    389
    307
    media_image1.png
    Greyscale


Graboski discloses all of the limitations of the claimed invention except for the 
each sidewall surface above and below the angled portion being at right angles to a corresponding one of the topmost and bottommost wall surfaces, the pedestal being 

    PNG
    media_image2.png
    268
    365
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    363
    478
    media_image3.png
    Greyscale

Graboski in view of Muzukami discloses all of the limitations of the claimed invention except for the flanges extending perpendicularly from the rails. Meyers teaches that it is known to have the flanges (42b/42b’) extending perpendicularly from the rails (44b’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graboski in view of Muzukami to have the flanges extending perpendicularly from the rails as taught by .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graboski 8,615,954 in view of Mizukami JP2003035016 in view of Meyers 7,383,670 in view of Stollwenwerk 3,605,137. Graboski in view of Mizukami in view of Meyers discloses all of the limitations of the claimed invention except for the topmost wall surface is oriented at an angle relative to horizontal different than that of the bottommost wall surface. Stollwenwerk teaches that it is known to have the topmost wall surface is oriented at an angle relative to horizontal different than that of the bottommost wall surface (figure on leftmost figure). It would have been an obvious matter of design choice to have modified Graboski in view of Mizukami in view of Meyers to have made the topmost wall surface is oriented at an angle relative to horizontal different than that of the bottommost wall surface as taught by Stollwenwerk, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art since the applicant has not shown how the chosen shape is critical and such a modification would not produce any unexpected results.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional pedestals and mounting brackets. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631